              Case 18-19441-EPK          Doc 433    Filed 12/31/18    Page 1 of 22



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                 Case No. 18-19441-EPK

Debtor.                                              Chapter 11
____________________________________/

               DEBTOR’S: (a) RESPONSE IN OPPOSITION TO KK-PB
            FINANCIAL, LLC’S MOTION TO EXTEND DEADLINES AND
    (b) PARTIAL MOTION TO STRIKE KK-PB FINANCIAL, LLC’S WITNESS LIST

         160 Royal Palm, LLC (the “Debtor”) hereby responds in opposition to Secured Creditor

KK-PB Financial LLC’s Motion for Entry of an Order Extending Certain Deadlines in Connection

with the Rescheduling Order Entered December 14, 2018 (“KK-PB’s Motion) filed by KK-PB

Financial, LLC (“KK-PB”) and separately, requests that the Court partially strike KK-PB’s witness

list. In support, the Debtor states as follows:

         1.    This Court’s Order Granting Motion to Continue Evidentiary Hearing, Auction and

Related Deadlines, and Sale Hearing [ECF No. 389] (the “Evidentiary Hearing Deadlines Order”)

is at the center of KK-PB’s Motion. The Evidentiary Hearing Deadlines Order arose after the

Debtor filed a motion to continue the evidentiary hearing concerning several contested matters (the

“Contested Matters”) originally scheduled for December 6, 2018.

         2.    At the hearing conducted on November 30, 2018, KK-PB vociferously opposed the

Debtor’s request to continue the evidentiary hearing, representing to the Court it was ready for

trial.   A fortiori, common sense would dictate that KK-PB had contemplated its expert

requirements and was ready to move forward concerning its expert when it advised the Court that

it was ready to proceed with the original date. The fact that it now seeks more time to serve its

Expert Disclosures---up through the eve of the Evidentiary Hearing---is puzzling.


{2234/000/00418246}
             Case 18-19441-EPK          Doc 433      Filed 12/31/18     Page 2 of 22



       3.      Moreover, after overruling KK-PB’s objection and granting the Debtor’s motion to

continue the Evidentiary Hearing, the Court granted KK-PB’s ore tenus request for a scheduling

order setting specific deadlines to exchange witness lists for both fact and expert witnesses. When

the Debtor provided KK-PB with the Debtor’s proposed scheduling order, KK-PB made numerous

changes. A copy of KK-PB’s redlined scheduling order is attached hereto as Exhibit A. As the

Court can discern from a comparison with Exhibit A and what was ultimately uploaded and entered

by the Court in the form of the Evidentiary Hearing Deadlines Order, the Debtor agreed to virtually

every change proposed by KK-PB. In other words, there can be no argument of surprise on the

eve of the Expert Disclosures deadline or any other deadline. The deadline negotiated by the

parties to make their Expert Disclosures was December 28, 2018.

       4.      KK-PB cannot seriously believe the Debtor would not be prejudiced by first

receiving KK-PB’s expert reports on January 4th, four days before the Evidentiary Hearing. The

Debtor’s professionals went to great expense and effort to complete and serve their reports by this

Court-ordered deadline. Instead of doing the same, KK-PB audaciously filed KK-PB’s Motion at

the close of business on December 28, 2018.

       5.      In KK-PB’s Motion, KK-PB complains that the Debtor has timely produced an

amended report from its accountant, Marcie Bour.1 The fact that Ms. Bour’s report is her third

report or her tenth report is completely irrelevant, as the first deadline to exchange expert reports

was December 28th. If anything, KK-PB has had a great advantage by seeing Ms. Bour’s initial

affidavits months ago, coupled with it having deposed Ms. Bour for an entire day on November



1
 KK-PB’s complaint that the Debtor has retained a new expert who has yet to disclose a report is
without merit. The Debtor disclosed two retained experts: Ms Bour and appraiser Jeffrey Brown,
whose retention should not come as a surprise given that the Debtor filed an application to employ
Mr. Brown on December 7, 2018. ECF No. 368.

{2234/000/00418246}                              2
              Case 18-19441-EPK          Doc 433       Filed 12/31/18     Page 3 of 22



27, 2018. Had KK-PB timely disclosed its experts and timely produced its expert reports, the

Debtor would be analyzing KK-PB’s expert reports and deposing KK-PB’s experts for the first

time sometime between today and January 8th, the first day of the Evidentiary Hearing.2 Allowing

the requested extension would place the Debtor at a significant disadvantage, as KK-PB would

now have the ability to “shop” the Debtor’s expert reports it timely received and find the expert

most willing to testify in a manner favorable to it.

       6.      Therefore, the Debtor would be greatly prejudiced by any extension of the current

deadlines and any attempt by KK-PB to untimely designate expert witnesses and serve expert

reports and disclosures should not be permitted. Accordingly, KK-PB’s Motion should be denied.

       7.      Furthermore, pursuant to Federal Rule of Civil Procedure 37(c)(1), the Court should

strike KK-PB’s fact witness list, ECF No. 428, to the extent it lists (a) “Any and all parties that

have filed a proof of claim in this action,” and (b) “All parties nam[ed] in this action.” The Debtor

took great care to disclose 26 individual fact witnesses on the list that it timely served on December

28, 2018 in compliance with the Evidentiary Hearing Deadlines Order. See Exhibit B. In listing

“Any and all parties that have filed a proof of claim in this action,” KK-PB has not and, contrary

to the intent of the Evidentiary Hearing Deadlines Order, has left the Debtor in the dark regarding

whom KK-PB intends to present as a witness.3 Pursuant to Federal Rule of Civil Procedure

37(c)(1), a party’s failure to properly disclose a witness results in that parties’ inability to utilize

such witness “unless the failure was substantially justified or harmless.” KK-PB’s imprecise



2
 It should also be noted that for weeks, even before the Court continued the Evidentiary Hearing,
undersigned counsel has been asking counsel for KK-PB if KK-PB would be retaining an expert.
Each time, KK-PB’s counsel has stated that he “didn’t know” if it would be retaining one.
3
 A total of 89 claims have been filed in this case to date. The Debtor understands what KK-PB
means by listing “any and all parties that have filed a proof of claim in this action” but is unsure
what KK-PB means by “all parties named in this action.”

{2234/000/00418246}                                3
              Case 18-19441-EPK         Doc 433       Filed 12/31/18     Page 4 of 22



disclosure of all parties that have filed a proof of claim in this action, and of all parties named in

this action, is not substantially justified; at this stage, KK-PB should know exactly whom it intends

to call as a witness to present its case. Nor is it harmless; discovery and depositions are ongoing

up through and past the first day of the Evidentiary Hearing, and the Debtor now cannot know

exactly which claimants KK-PB intends to call.

       8.      Accordingly, the Court should strike KK-PB’s listing of “Any and all parties that

have filed a proof of claim in this action” and “All parties nam[ed] in this action” from its witness

list and otherwise prohibit KK-PB from calling such parties as witnesses at the Evidentiary

Hearing.

       WHEREFORE, the Debtor respectfully requests that the Court: (a) deny KK-PB’s Motion

[ECF No. 426]; and (b) strike KK-PB’s listing of “Any and all parties that have filed a proof of

claim in this action” and “All parties named in this action” from its witness list and otherwise

prohibit KK-PB from calling such parties as witnesses at the Evidentiary Hearing.

                                               Respectfully submitted,
                                               SHRAIBERG, LANDAU, & PAGE, P.A.
                                               Attorney for the Debtor
                                               2385 NW Executive Center Drive, #300
                                               Boca Raton, Florida 33431
                                               Telephone: 561-443-0800
                                               Facsimile: 561-998-0047

                                               By: /s/ Philip J. Landau
                                                    Philip J. Landau
                                                    Florida Bar No. 504017
                                                    plandau@slp.law
                                                    Eric Pendergraft
                                                    Florida Bar No. 91927
                                                    ependergraft@slp.law




{2234/000/00418246}                               4
               Case 18-19441-EPK        Doc 433      Filed 12/31/18    Page 5 of 22



                               ATTORNEY CERTIFICATION
          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).

                                CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

December 31, 2018, via CM/ECF to all parties registered to receive such notice via electronic

filing.

                                                      /s/ Philip J. Landau




{2234/000/00418246}                              5
Case 18-19441-EPK   Doc 433   Filed 12/31/18   Page 6 of 22




                     Exhibit A
               Case 18-19441-EPK         Doc 433     Filed 12/31/18     Page 7 of 22




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                          Case No. 18-19441-EPK

      Debtor.                                                 Chapter 11
___________________________/

         ORDER GRANTING MOTION TO CONTINUE EVIDENTIARY HEARING,
            AUCTION AND RELATED DEADLINES, AND SALE HEARING

         THIS MATTER came before the Court for hearing on November 30, 2018 upon the

Expedited Motion to Continue Evidentiary Hearing, Auction and Related Deadlines, and Sale

Hearing [ECF No. 336] (the “Motion”) filed by 160 Royal Palm, LLC (the “Debtor”).

         For the reasons stated on the record, and being otherwise fully advised in the premises, it

is ORDERED AND ADJUDGED that:

         1.     The Motion [ECF No. 336] is GRANTED.

         2.     The December 6, 2018 evidentiary hearing scheduled to consider the following

matters is CONTINUED ANCELLED and is RESCHEDULED to January 8, 2019, January 11,




{2234/000/00425705}
                  Case 18-19441-EPK        Doc 433     Filed 12/31/18     Page 8 of 22



2019, and January 18, 2019, to commence all three days at 9:30 a.m. at the United States

Bankruptcy Court, Room 801, Courtroom B, Flagler Waterview Building, 1515 N. Flagler Drive,

West Palm Beach, Florida 33401, at which time the Court will consider the following matters:

             a.       Debtor’s Motion to Limit Credit Bids With Respect to Sale of Substantially All

                      of Its Assets [ECF No. 103];

             b.       Secured Creditor KK-PB Financial, LLC’s Motion to Estimate Claim for

                      Purposes of Credit Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k) [ECF

                      No. 133]; and

             c.       Secured Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate

                      Automatic Stay; or (II) Dismiss Chapter 11 Proceeding [ECF No. 69].

(the “Rescheduled Evidentiary Hearing”).

        3.         No later than December 28, 2018, each party shall disclose and serve (as

applicable) to on all other parties:

             a.       The name, address, and telephone number of each expert witness it intends to

                      call to testify at the Rescheduled Evidentiary Hearing; and

             b.       The report of such expert witness pursuant to Federal Rule of Civil Procedure

                      26(a)(2)(B), or the disclosures pursuant to Rule 26(a)(2)(C).

        4.         No later than December 28, 2018, each party shall disclose to all other parties its

list of fact witnesses it expects to call to testify at the Rescheduled Evidentiary Hearing, including

a brief statement summarizing the testimony each witness is expected to present..

        5.         No later than noon 4:00 p.m. on January 42, 2019, each party shall deliver serve

in electronic format upon each opposing party (but not file with the Court):




{2234/000/00425705}                             2
                  Case 18-19441-EPK        Doc 433     Filed 12/31/18      Page 9 of 22



             a.       A set of pre-marked exhibits (including summaries) intended to be offered as

                      evidence at trial. Exhibits tendered by the Debtor or any of the parties known

                      as the EB-5 Investors shall be marked numerically. Exhibits tender by KK-PB

                      Financial, LLC shall be marked alphabetically. Exhibits shall be submitted in

                      electronic Portable Document Format (PDF) and stored on a USB flash drive

                      or compact disc, unless otherwise agreed to by the parties. Each individual PDF

                      file shall be limited to a single exhibit of a file size no greater than 10MB, and

                      shall be accompanied by an Exhibit Register conforming to Local Form 49.

             b.       With regard to any summary the party will offer in evidence at trial, a notice of

                      the location(s) of the books, records, and the like, from which each summary

                      has been made, and the reasonable times when such books, records, and the like

                      they may be inspected and copied by adverse parties.

        6.         Each party shall file and deliver, so as to be received no later than noon 4:00 p.m.

on January 74, 2019, any objection to the admissibility of any proposed exhibit, including any

deposition transcript or recording (audio or video) or any summary. The objection must (i) identify

the exhibit, (ii) states the grounds for the objection; and (iii) provide citations to case law or other

authority in support of the objection. An objection not so made---except for one under Federal

Rule of Evidence 402 or 403---is waived unless excused by the Court for good cause.

        7.         The Auction and Sale Hearing scheduled for December 14, 2018 pursuant to this

Court’s Amended Order Granting Debtor’s Motion for the Entry of an Order (I) Approving Bid

Procedures and Bid Protections in Connection with the Sale of Substantially All of Its Assets, (II)

Approving the Form and Manner of Notice and Sale, (III) Scheduling an Auction and Sale Hearing

and (IV) Approving the Sale of the Assets Free and Clear of Liens, Claims and Encumbrances



{2234/000/00425705}                              3
             Case 18-19441-EPK         Doc 433      Filed 12/31/18     Page 10 of 22



[ECF No. 273] (the “Bid Procedures Order”) are CANCELLED.                         The Auction is

RESCHEDULED to January 28, 2019 at 10:00 a.m. at the United States Bankruptcy Court,

Room 801, Courtroom B, Flagler Waterview Building, 1515 N. Flagler Drive, West Palm Beach,

Florida 33401, with the Sale Hearing to immediately follow.

       8.       The December 7, 2018 5:00 p.m. Bid Deadline set forth in the Bid Procedures Order

is extended to January 21, 2019 at 5:00 p.m.

       9.       Unless specifically modified herein, all other deadlines and provisions of the Bid

Procedures Order shall remain in full force and effect, and all other deadlines shall be calculated

from the continued dates above, as applicable.

                                                 ###


Submitted by:

Eric Pendergraft
SHRAIBERG, LANDAU & PAGE, P.A.
Attorney for the Debtor
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: ependergraft@slp.law

Eric Pendergraft is directed to serve copies of this Order upon all interested parties and to file a
certificate of service with the Court.




{2234/000/00425705}                          4
Case 18-19441-EPK   Doc 433   Filed 12/31/18   Page 11 of 22




                     Exhibit B
              Case 18-19441-EPK       Doc 433    Filed 12/31/18     Page 12 of 22



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                               Case No. 18-19441-EPK

      Debtor.                                      Chapter 11
_____________________________/

         160 ROYAL PALM, LLC AND EB-5 INVESTORS’ JOINT WITNESS LIST

         160 Royal Palm, LLC (the “Debtor”) and the individuals who have appeared in this

case’s contested matter as the EB-5 Investors, pursuant to the Court’s Order Granting Motion to

Continue Evidentiary Hearing and Related Deadlines, and Sale Hearing [ECF No. 389] disclose

the following joint witness list:

         1.    Corporate Representative of Van Linda Iron Works, Inc.
               Fact Witness
               3787 Boutwell Road, Lake Worth, Florida 33461
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

         2.    Corporate Representative of Southern Fire Protection of Palm Beach, Inc.
               Fact Witness
               200 Business Park Way, Suite F, Royal Palm Beach, Florida 33411
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

         3.    Corporate Representative of CEI, LLC
               Fact Witness
               14150 NW 3rd Avenue, Florida 33168
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.




{2173/001/00390632}                        1
            Case 18-19441-EPK          Doc 433     Filed 12/31/18     Page 13 of 22



       4.      Corporate Representative of Greenscape Design, Inc.
               Fact Witness
               16846 128th Trail North, Jupiter, Florida 33478
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

       5.      Corporate Representative of Architectural Precast & Foam, LLC
               Fact Witness
               c/o Cris Rapp, Esq.,1475 Centrepark Blvd., Ste. 275, West Palm Beach, FL 33401
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

       6.      Corporate Representative of Palm Gallery & Custom Framing
               Fact Witness
               1913 S. Dixie Highway, West Palm Beach, Florida 33401
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

       7.      Corporate Representative of Cleary Plumbing
               Fact Witness
               925 S. Military Trail #11, West Palm Beach, Florida 33415
               This vendor provided labor, services and/or materials for the construction of
               improvements for the Palm House Hotel Project and will testify regarding the
               debts owed by the Debtor for same on certain relevant dates, including August 29,
               2013 and March 29, 2014.

       8.      Representative of the Town of Palm Beach, Florida
               Fact Witness
               c/o Allen Tomlinson, Esq., 505 S. Flagler Drive, Ste. 1200, West Palm Beach, FL
               33401
               This witness will testify regarding the performance obligations of the Debtor in
               connection with the construction of improvements for the Palm House Hotel
               Project, its operation upon project completion, and the debts owed by the Debtor
               for its failure to comply with those obligations on certain relevant dates, including
               August 29, 2013 and March 29, 2014, as well as the facts and circumstances
               pertaining to the claim held by this witness against the Debtor’s estate.




{2173/001/00390632}                          2
             Case 18-19441-EPK        Doc 433    Filed 12/31/18     Page 14 of 22



       9.      Xian “Shirley” Ma
               Fact Witness
               This witness is an immigration agent. Six of her clients were investors in the
               Palm House Hotel Project, including Lan Li. Ms. Ma will testify regarding her
               involvement in the Palm House Hotel Project. This witness will also testify
               regarding the frequently-asked-questions (“FAQ”) and Green Brochure
               investment marketing materials, as well as the method by which the signatures of
               the EB-5 Investors were obtained on the signatory packets.

       10.     Lan Li
               Fact Witness
               c/o David George, Esq., 9897 Lake Worth Road, Ste. 302, Lake Worth, FL 33467
               This witness is an EB-5 investor who invested her money on August 13, 2013
               ($500,000 investment plus $60,000 administrative fee) and will testify regarding
               facts involving the same.

       11.     Qi “Kevin” Fei
               Fact Witness
               This witness is a “wholesale agent” who: (a) dealt directly with Joseph Walsh and
               Robert Matthews; (b) was provided with marketing materials for the Palm House
               Hotel Project by Walsh and Matthews; and (c) then, at the request of Walsh and
               Matthews, took the information and disseminated it to people like Shirley Ma and
               other immigration agents throughout China in order to persuade them to have
               their clients invest in the Palm House Hotel Project. He will testify as to the
               representations that were made by Walsh and Matthews regarding the project,
               including those in the FAQ and the Green Brochure, his dissemination of
               marketing materials to the other immigrations agents, his representations of what
               he was told by Walsh and Matthews to other immigration agents, and related
               issues.

       12.     Yuanbo Wang
               Fact Witness
               c/o David George, Esq., 9897 Lake Worth Road, Ste. 302, Lake Worth, FL 33467
               This witness is an EB-5 investor who invested his money on November 1, 2013
               ($500,000 investment) and November 4, 2013 ($60,000 administrative fee) and
               will testify regarding facts involving the same.

       13.     Halil Erseven
               Fact Witness
               c/o David George, Esq., 9897 Lake Worth Road, Ste. 302, Lake Worth, FL 33467
               This witness is an EB-5 investor who invested his money on December 18, 2012
               ($500,000 investment) and November 16, 2012 ($60,000 administrative fee) and
               will testify regarding facts involving the same.




{2173/001/00390632}                        3
             Case 18-19441-EPK         Doc 433     Filed 12/31/18     Page 15 of 22



       14.     Reza Siamak Nia
               Fact Witness
               c/o David George, Esq., 9897 Lake Worth Road, Ste. 302, Lake Worth, FL 33467
               This witness is an EB-5 investor who invested his money on February 19, 2014
               ($500,000 investment) and November 20, 2013 ($40,000 administrative fee) and
               will testify regarding facts involving the same.

       15.     Erkan (“Eric”) Nur
               Fact Witness
               This witness is an immigration agent whose client, Halil Erseven, was an investor
               in the Palm House Hotel Project. This witness will testify as to his involvement
               in the Palm House Hotel Project. This witness will also testify as to the
               information provided to him regarding the Palm House Hotel Project as well as
               the information provided to Halil Erseven before Mr. Erseven invested.

       16.     Anthony “Tony” Reitz
               Fact Witness
               This witness is the former Chief Financial Officer of South Atlantic Regional
               Center and USREDA. He will testify regarding the investments by the EB-5
               Investors, the receipt of those monies, and the disposition of those monies.

       17.     Ryan Black
               Fact Witness
               c/o C. Brooks Ricca, Esq., 1615 Forum Place, Ste. 200, West Palm Beach, FL
               33401
               This witness was the managing member of Palm House, LLC and will testify
               regarding: (a) his involvement with Palm House, LLC, the Debtor and the Palm
               House Hotel Project in 2013, 2014, and 2015; (b) the relationships between
               Robert Matthews, Joseph Walsh, and Glenn Straub; (c) the structure of the
               transactions resulting in the sale of the membership interests in the Debtor from
               Glenn Straub to Palm House, LLC; (d) the closing of such transactions and the
               source of funds for the closing; and (e) the utilization of the transactions proceeds
               and property at closing and thereafter, including the misuse of the same.

       18.     Robert Matthews
               Fact Witness
               c/o Christopher Kammerer, Esq., 1601 Forum Place, Ste. 500, West Palm Beach,
               FL 33401
               This witness will testify regarding: (a) his involvement with Palm House, LLC
               and the Debtor in 2013 and 2014; (b) his relationship and past transactions with
               Glenn Straub (personally and/or through various entities; (c) the finances of the
               Debtor; (d) the transactions resulting in the sale of the membership interests in the
               Debtor from Glenn Straub to Palm House, LLC; (e) the EB-5 Investors’ funds in
               the Palm House Hotel Project; and (f) the history of the Palm House Hotel
               Project.



{2173/001/00390632}                          4
             Case 18-19441-EPK         Doc 433     Filed 12/31/18     Page 16 of 22



       19.     Maria “Mia” Matthews
               Fact Witness
               c/o Christopher Kammerer, Esq., 1601 Forum Place, Ste. 500, West Palm Beach,
               FL 33401
               This witness will testify regarding: (a) her involvement with Palm House, LLC
               and the Debtor in 2013 and 2014; (b) her relationship with Glenn Straub; (c) the
               finances of the Debtor; (d) the transactions resulting in the sale of the membership
               interests in the Debtor from Glenn Straub to Palm House, LLC; (e) the EB-5
               Investors’ funds in the Palm House Hotel Project; (f) the history of the Palm
               House Hotel Project; and (g) Robert Matthews’ relationship and past transactions
               with Glenn Straub (personally and/or through various entities).

       20.     Glenn Straub
               Fact Witness
               c/o Luis Salazar, Esq., Penthouse, 2000 Ponce de Leon Blvd., Coral Gables, FL
               33134
               This witness will testify regarding: (a) his involvement with Palm House, LLC
               and the Debtor; (b) his relationship and past transactions with Robert Matthews
               and Mia Matthews (personally and/or through various entities); (c) the finances of
               the Debtor; (d) the transactions resulting in the sale of the membership interests in
               the Debtor from Glenn Straub to Palm House, LLC; and (e) the EB-5 Investors’
               funds in the Palm House Hotel Project.

       21.     Corporate Representative of KK-PB Financial, LLC
               Fact Witness
               c/o Luis Salazar, Esq., Penthouse, 2000 Ponce de Leon Blvd., Coral Gables, FL
               33134
               This witness will testify regarding: (a) its involvement with Palm House, LLC and
               the Debtor; (b) its relationship and past transactions with Robert Matthews and
               Mia Matthews (personally and/or through various entities); (c) the finances of the
               Debtor; (d) the transactions resulting in the sale of the membership interests in the
               Debtor from Glenn Straub to Palm House, LLC; and (e) the EB-5 Investors’ funds
               in the Palm House Hotel Project.

       22.     Craig Galle
               Fact Witness
               13501 South Shore Blvd., Ste. 103, Wellington, Florida 33414
               This witness will testify regarding: (a) his involvement with Palm House, LLC
               and the Debtor; (b) the relationship and past transactions between Glenn Straub,
               Robert Matthews and Mia Matthews (personally and/or through various entities);
               (c) the finances of the Debtor; (d) the transactions resulting in the sale of the
               membership interests in the Debtor from Glenn Straub to Palm House, LLC; (e)
               the EB-5 Investors’ funds in the Palm House Hotel Project; (f) his role in the 115
               Lower Church Hill, Washington Depot, Connecticut transaction; and (g) his role
               in the Pointe Breeze Hotel transaction.



{2173/001/00390632}                          5
             Case 18-19441-EPK        Doc 433     Filed 12/31/18     Page 17 of 22



       23.     The Galle Law Group P.A.
               Fact Witness
               This witness will testify regarding: (a) its involvement with Palm House, LLC and
               the Debtor; (b) its relationship and past transactions between Glenn Straub,
               Robert Matthews and Mia Matthews (personally and/or through various entities);
               (c) the finances of the Debtor; (d) the transactions resulting in the sale of the
               membership interests in the Debtor from Glenn Straub to Palm House, LLC; (e)
               the EB-5 Investors’ funds in the Palm House Hotel Project; (f) its role in the 115
               Lower Church Hill, Washington Depot, Connecticut transaction; and (g) its role
               in the Pointe Breeze Hotel transaction.

       24.     Jeffrey Zink
               Fact Witness
               3390 Chalfant Road., Shaker Heights, Ohio 44120
               This witness will testify regarding: (a) his involvement with Palm House, LLC
               and the Debtor; (b) the relationship and past transactions between Glenn Straub,
               Robert Matthews and Mia Matthews (personally and/or through various entities);
               (c) the finances of the Debtor; (d) the transactions resulting in the sale of the
               membership interests in the Debtor from Glenn Straub to Palm House, LLC; and
               (e) the EB-5 Investors’ funds in the Palm House Hotel Project.

       25.     Sal Spano
               Fact Witness
               1198 Hillsboro Mile, Apt. 244, Hillsboro Beach, Florida 33062
               On information and belief, this witness will testify regarding: (a) his involvement
               with Palm House, LLC and the Debtor; (b) the relationship and past transactions
               between Glenn Straub, Robert Matthews and Mia Matthews (personally and/or
               through various entities); (c) the finances of the Debtor; (d) the transactions
               resulting in the sale of the membership interests in the Debtor from Glenn Straub
               to Palm House, LLC; and (e) the EB-5 Investors’ funds in the Palm House Hotel
               Project.

       26.     Cary Glickstein
               Fact Witness and Rule 26(a)(2)(C) Expert Witness
               c/o Philip Landau, Esq., 2385 NW Executive Center Drive, Ste. 300, Boca Raton,
               Florida, 33431, 561-526-8459

               This witness initially was the court-appointed receiver for the property of the
               Debtor and later the court-appointed manager of the Debtor. As a fact witness,
               this witness will testify regarding: (a) his involvement with the Debtor; (b) the
               finances of the Debtor; and (c) his involvement with the Town of Palm Beach
               regarding construction non-conformities, project approvals, and code violations.

               By May 2015, when he became the receiver, this witness was in his second term
               as Mayor of Delray Beach, Florida and a member of The Florida Bar, a Florida
               certified general contractor and an experienced corporate manager and real estate

{2173/001/00390632}                         6
            Case 18-19441-EPK          Doc 433     Filed 12/31/18     Page 18 of 22



               developer. Over the past thirty-three years, this witness has been a real estate and
               corporate lawyer for a national law firm, general counsel and senior operational
               officer within a large, multi-national development organization, real estate
               developer, certified general contractor and an elected official, who, in those
               various capacities, has been personally involved in hundreds of real estate
               transactions, including significant and complex acquisitions and dispositions
               encompassing numerous types of financing strategies, including acquisition,
               development and construction loans of significant amounts, spanning a variety of
               asset classes, including retail, office, condominium, single-family and multi-
               family, industrial and manufacturing, and hospitality properties. In those
               capacities, this witness has underwritten, overseen, approved, entitled, re-zoned,
               created, helped design, marketed, participated in, secured financing for,
               constructed, completed, closed and sold completed projects and properties, and
               represented private, public, institutional, governmental buyers, sellers, syndicators
               and lenders, using various ownership entities and financing structures in real
               estate-related transactions and development projects throughout the state of
               Florida and other states. As a result of such varied experience and his position
               of employment at various times, this witness has engendered and maintained good
               working relationships with local and state officials having jurisdiction over
               development projects.

               As an expert witness, this witness will utilize such background and expertise to
               factually testify and opine as to the following subject matter: (a) the acquisition,
               financing and construction feasibility and propriety of the Palm House Hotel
               project, including the market rate of interest for commercial real estate financing;
               and (b) the transactions that resulted in the sale of the membership interests in the
               Debtor from Glenn Straub to Palm House, LLC.

               The following is a summary of the facts and opinions as to which this witness is
               expected to testify to as an expert witness:

               By May 2015, the Palm House Hotel Project was the subject of several lawsuits
               by and among the property ownership interests, construction lien and loan
               foreclosure actions, as well as intentional tort claims arising from the Project, the
               construction of which had been abandoned in late 2014. Criminal indictments,
               prosecutions and plea agreements associated with the Project and certain of its
               participants were still over three years away at that time.

               In connection with his service as receiver and as manager for the Debtor, this
               witness has reviewed the various documents regarding the transaction involving
               the sale of Glenn Straub’s membership interests in the Debtor to Palm House,
               LLC and the related loan by KK-PB Financial, LLC. This witness will opine that,
               had he been approached as a prospective purchaser/assignee for the assignment of
               Debtor’s membership interests as occurred between Glenn Straub and Palm
               House, LLC, he would have declined for a number of reasons, including, but not
               limited to, the following which individually and collectively would have led him

{2173/001/00390632}                          7
            Case 18-19441-EPK         Doc 433      Filed 12/31/18      Page 19 of 22



               to conclude that a proposed conveyance solely by the transfer of membership
               interest, unaccompanied by a deed conveyance would be highly suspect and of
               questionable legitimacy, in that it was not an arm’s length, good faith transfer of
               assets in exchange for valuable consideration.

                      a.      Having participated in hundreds of real estate transactions of
                      varying significance, simplicity and complexity, this witness will testify
                      that he cannot recall a single real estate acquisition, transfer or disposition
                      of real estate ownership, or financing of real estate collateral, using only a
                      non-assigned, non-pledged, non-hypothecated, or otherwise non-
                      collateralized transfer of membership/share interests between unrelated
                      parties, in lieu of a recorded deed transfer or an instance where all
                      document recordation to reflect the bona fide intentions of the parties and
                      consummate the transfer did not occur concurrent with closing.

                      b.       This witness will testify that as a seasoned real estate professional
                      he is confident he would not participate in a transfer of real estate
                      ownership involving an active construction project where the transfer of
                      member/share interests occurred between unrelated parties, as purportedly
                      occurred between Mr. Straub and the members of Palm House, LLC,
                      (versus a transfer between existing members/shareholders; e.g., death,
                      divorce, incapacity, etc.), without substantially more documentation than
                      what appears to exist in this transaction, such as the requirement for
                      performance and/or completion bonds, corporate and personal
                      indemnification and hold harmless agreements from the transferring entity
                      and member/shareholders, establishment of unencumbered escrowed
                      funds to address any potential claims issues, and/or comprehensive waiver
                      letters from the transferee acknowledging the inherent and unknown risks,
                      among other documents, none of which exist in the subject transactions.

                      c.       This witness will testify that the following aspects of the Palm
                      House Hotel Project would discourage any prospect for bona fide
                      conventional financing: known and unknown claims and liabilities of the
                      Debtor; extensive, potential fatal liabilities arising from a partially
                      completed construction project with a history of foreclosure (of the same
                      principal purchaser-borrower) and a foreclosure sale; and existing
                      litigation between the Debtor and the Town of Palm Beach, which
                      substantially imperiled the Project and interjected uncertainty into its
                      prospects for obtaining a Certificate of Occupancy along with possible
                      construction lien liability incurred by the Debtor and possible code
                      enforcement violations.

                      d.      Similarly, this witness will testify that, because the Debtor
                      acquired the Property through a judicial sale, marketability of title to the
                      Property would be a paramount concern and consideration, and it is



{2173/001/00390632}                          8
            Case 18-19441-EPK          Doc 433      Filed 12/31/18     Page 20 of 22



                      presently unknown if the Debtor ever obtained an owner’s or mortgagee’s
                      policy of title insurance.

               In addition, there appears to be no evidence of any assignment, pledge or
               hypothecation (at any time or of any kind) by Palm House, LLC in favor of KK-
               PB, of the transferred LLC member interests (which would be typical in any loan
               transaction in order to restrict changes in borrower control until the loan
               obligation is satisfied). Further, this witness will testify that one of the most, if
               not the most inexplicable fact he has discovered associated with the purported
               mortgage loan transaction by and between KK-PB and the Debtor is that KK-PB
               did not record its mortgage for approximately seven months after the mortgage
               was executed and delivered. This witness will testify that, because most
               construction liens to relate back to the filing of a notice of commencement which
               must be filed before or shortly after construction begins, KK-PB’s seven-month
               delay in recording its purported mortgage was effectively a lifetime of delay and
               suggests there was no regard for the priority of the mortgage lien or its ultimate
               enforceability.

               This witness will testify that, having acted as attorney to many lenders and
               borrowers, and participated as a borrower, in hundreds of construction-related
               loan transactions, the urgency for recording a mortgage given in connection with
               a construction project, for purposes of securing lien priority, is as critical as
               confirming proper execution and delivery of the loan documents.

               This witness will testify regarding the interest rate involved in the loan transaction
               in question, and will offer opinions as to the market rate of interest for similar
               transactions to demonstrate that the below-market interest rate charged by KK-PB
               was indicative of a transaction that was not arms-length.

               This witness will testify that, as egregious an error as KK-PB’s delay in the
               recording of its purported mortgage would be in connection with any construction
               related loan transaction, it is especially inexplicable to the Project because KK-PB
               was not simply recording a mortgage for a loan for which construction had not yet
               commenced. This witness will testify that the Project for which the Debtor gave
               KK-PB a purported mortgage was an active, on-going construction project which
               involved a number of construction personnel and subcontractors that provided
               labor, services and materials for Robert Matthews when the Property was owned
               by Royal 160, LLC, then for Mr. Straub and the Debtor, and then back to the
               Debtor and Robert Matthews. Based on his experience, this witness will testify
               that every loan closing transaction associated with construction involves thorough
               due diligence by the lender and the title insurer not only as to the borrower and
               the collateral but also to verify that no construction has commenced in order to
               limit the risk of liens and claims which might have priority over the line of the
               mortgage, and that if construction had commenced, any bona fide buyer or
               lender, as well as any title insurer, would require a termination of a recorded
               notice of commencement, in addition to affidavits from the general contractor and

{2173/001/00390632}                          9
             Case 18-19441-EPK         Doc 433      Filed 12/31/18     Page 21 of 22



               property owner, in favor of the lender and title insurer, among others, attesting to:
               (i) the non-existence of any liens or potential liens, any claims or potential claims,
               or any unpaid lienors; and (ii) the non-existence of any outstanding or potential
               payment obligations to any party.

       27.     Marcie D. Bour
               Rule 26(a)(2)(B) Expert Witness
               c/o Philip Landau, Esq., 2385 NW Executive Center Drive, Ste. 300, Boca Raton,
               Florida, 33431, 561-526-8459
               See attached report.
               See attached application to employ for statement of compensation.

       28.     Jeffrey S. Brown
               Rule 26(a)(2)(B) Expert Witness
               c/o Philip Landau, Esq., 2385 NW Executive Center Drive, Ste. 300, Boca Raton,
               Florida, 33431, 561-526-8459
               ---See attached report.
               ---List of cases which, during the previous four years, this witness testified as an
               expert at trial or by deposition:
                       Jodeco Road Parcels 44A & 44 and 18 - Stockbridge, GA - Right of Way
                       Litigation

                      Amin Parcel Jodeco Road - Stockbridge, GA - Right of Way Litigation

                      John Q. Hammons Fall 2006, LLC, et al., Bankruptcy Case No. 16-21142

                      Mohegan Sun Pocono – Wilkes-Barre Area School District Tax
                      Assessment Appeal (litigation)

               ---List of publications:
               ---2015 Hotel Investor Update – Atlanta

               ---See attached application to employ for statement of compensation.

       29.     All witnesses called by KK-PB Financial, LLC.

       30.     Any rebuttal witnesses necessitated by the testimony of other witnesses.




{2173/001/00390632}                         10
            Case 18-19441-EPK      Doc 433      Filed 12/31/18    Page 22 of 22



                                          Respectfully Submitted,

                                          SHRAIBERG, LANDAU & PAGE, P.A.
                                          Attorneys for the Debtor
                                          2385 NW Executive Center Drive, Suite 300
                                          Boca Raton, Florida 33431
                                          Telephone: 561-443-0800
                                          Facsimile: 561-998-0047
                                          Email: plandau@slp.law

                                          By:    /s/ Philip J. Landau
                                                     Philip J. Landau, Esq.
                                                     Fla. Bar. No. 0504017


                                          GEORGE⋅GESTEN⋅MCDONALD, PLLC.
                                          Attorneys for the EB-5 Investors
                                          9897 Lake Worth Road, Suite 302
                                          Lake Worth, FL 33467
                                          Phone: (888) 421-4529
                                          Fax: (888) 421-4173
                                          By: /s/ David J. George
                                               David J. George, Esquire
                                               Florida Bar No. 898570
                                               dgeorge@4-justice.com
                                               jcoelho@4-justice.com



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by email

to Luis Salazar, Esq. (luis@salazar.law); and Franck Chantayan, Esq. (franck@chantayan.com)

on December 28, 2018.


                                          By:    /s/ Philip J. Landau




{2173/001/00390632}                     11
